DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 06 September 2022 has been entered. Claims 1-2, 4-6 and 10 have been amended. Claims 7-8 have been cancelled. No claims been added. Claims 11-17 have been withdrawn. Therefore, claims 1-6 and 9-10 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a spring preload assembly” having the generic placeholder of “assembly” and the functional language of “provides an additional force to aid movement of the arm of the user”, as recited in lines 11-12 of claim 1.
The limitation of “a biasing element” having the generic placeholder of “element” and the functional language of “configured to store potential energy rotate the upper arm assembly about a pivot relative to the shoulder assembly”, as recited in lines 2-4 of claim 2.
The limitation of “a lower arm spring preload assembly” having the generic placeholder of “assembly” and the functional language of “in which an output is adjustable”, as recited in lines 2-3 of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Engelhoven et al. (9,889,554 B2) in view of Barnes (2017/0014993 A1) or, in the alternative, in view of Weidner et al. (2019/0083350 A1).
Regarding claim 1, Van Engelhoven discloses an upper torso augmentation system (defined by arm support exoskeleton 100, see fig. 5) configured to augment a native strength of an arm of a user by aiding movement of the arm (the upper torso augmentation system 100 applies an assistive torque to assist the user in moving their arm upward and downward, see fig. 5 and col. 5 lines 37-56), the upper torso augmentation system 100 comprising: a body chassis (defined by load bearing structure 112, see fig. 14) configured to be worn around a torso of the user (see fig. 14 and col. 7 lines 63-67), the body chassis 112 comprising at least one rigid lateral support member (defined by shoulder bracket 153, see fig. 14 and 32), including a rail (defined by shoulder width adjustment 237, see fig. 32) configured to be positioned over a shoulder of a user (see figs. 14 and 32); a shoulder assembly (defined by proximal link 150, see fig. 32) slidably coupled to the rail 237 (see fig. 32), enabling the shoulder assembly 150 to be shiftably positioned relative to the body chassis 112 at a highest point along the rail 237 to minimize the effects of gravity (the shoulder assembly 150 is shown to be shiftably positioned toward and away from the body chassis 112 via rail 237, see fig. 32 and col. 9 lines 31-41; a human shoulder is contoured and unleveled having a lower point along the perimeter of the deltoid muscle, adjacent to the bicep of the upper arm, and a higher point toward the shoulder joint of the shoulder, and, the rail’s 237 range of motion is shown to not be horizontal but is shown to be inclined such that the rail 237 shifts the shoulder assembly 150 toward the highest point along the rail 237, near the rigid lateral support member 153, see fig. 14 and annotated fig. 32 below; therefore, as the shoulder assembly 150 is slidably moved closer to the center of the body of the user, toward the highest point along the rail 237, the user’s center of gravity decreases such that the effects of gravity are minimized when the shoulder assembly is at the highest point along the rail 237); and an upper arm assembly (defined by arm coupler 106 and distal link 152, see fig. 32) pivotably coupled to the shoulder assembly 150 (see fig. 32), the upper arm assembly 106/152 including a spring preload assembly (defined by tensile force generator 178, see figs. 32 and 44) that provides an additional force (defined by supporting force 212, see figs. 2 and 4) to aid movement of the arm of the user (see col. 5 lines 37-46 and col. 11 lines 38-67), wherein the spring preload assembly 178 is housed within a channel (defined by second tensile end 177 and an end of the distal link 152 near the junction 179, see fig. 46 and col. 11 lines 56-61) defined by a linkage (defined by distal link 152, see fig. 46) of the upper arm assembly 106/152, thereby enabling the additional force 212 to provide an assist force required to move the arm through a desired range of motion (the spring assisting force mechanism 178 applies an assistive torque 280, flexing the distal link 152 of the upper arm assembly 106/152 relative to the shoulder assembly 150, to reduce the amount of effort required for the user to move their arm through an upward and downward range of motion, see figs. 4-5 and col. 5 lines 37-56).
Annotated fig. 32 of Van Engelhoven

    PNG
    media_image1.png
    598
    870
    media_image1.png
    Greyscale

Van Engelhoven discloses everything as claimed including the spring preload assembly comprising a coiled spring element 180 connected and acting on a junction 179 and line element 182, the coiled spring element 180 configured to rotate the linkage 152 of the upper arm assembly 104, see figs. 4-5 and 46 and col. 5 lines 37-46, but is silent with regard to the additional force of the spring preload assembly being adjustable via an actuator and related control circuitry.
However, Barnes teaches that an adjustable force mechanism 98 includes an embodiment having a spring preload assembly (defined by extension spring 112, see fig. 7) housed in a channel (defined by the interior of link 16, see fig. 7 and para. [0049]), the spring preload assembly 112 including an actuator (defined by actuator 97 and actuator arm 101, see fig. 7) and controller (defined by switch 103, see fig. 7 and para. [0049]) to adjust an additional force provided by the spring preload assembly 112, see para. [0049]. Barnes further teaches that a similar actuator (defined by actuator arm 134 and actuator 142, see fig. 8) is able to be coupled to control circuitry (defined by control circuitry 143 and variable switch 148, see fig. 8) to adjust an assistive force provided to a joint (actuator 134/142 is configured to selectively extend or retract rod 126, when controlled by the control circuitry 143/148, where the position of the actuator arm 134 determines the relative location of the upper body link 16 with respect to the lower body link 20 to control the range of motion of the upper body link 16, see para. [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Engelhoven’s spring preload assembly with the addition of an actuator and related control circuitry, as taught by Barnes, to be able to allow the user to adjust the range of motion allowed by the spring assisting force mechanism, see para. [0051] lines 14-18 of Barnes.
If in doubt that Van Engelhoven discloses the actuator and control circuitry (as taught by Barnes) or that it would have been obvious to modify Van Engelhoven with Barnes, Weidner teaches a similar upper torso augmentation system (defined by exoskeleton 100/200, see fig. 2) that a stiffening means 135 is adjustable via an actuator (defined by an actuator in rope-tensioning device 170, see fig. 2 and para. [0099] lines 29-31) and control circuitry (the actuator is adjusted via a controller and sensor arrangement, see para. [0099] lines 23-40) for adjusting a spring preload. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Engelhoven spring preload assembly with the addition of an actuator and related control circuitry, as taught by Weidner, to be able to automatically adjust the spring preload assembly depending on the respective situation of the exoskeleton and user, see para. [0099] lines 35-38 of Weidner.
The modified Van Engelhoven device discloses that the additional force provided by the spring preload assembly is adjustable via the actuator and control circuitry, as taught by Weidner, to enable the additional force to approximate a determined minimum assist force required to move the arm through a desired range of motion (Van Engelhoven discloses that the spring preload assembly 178 includes a compression spring, defined by coil spring element 180, which stores potential energy when compressed to provide the additional force 212, see fig. 46 and col. 11 lines 38-67; the compression spring of the spring preload assembly being compressed when adjusted via the actuator and control circuitry, as taught by Barnes, to provide a determined minimum assist force to move the arm of the user, see para. [0051] of Barnes; alternatively, the tension of the compression spring is adjusted via the actuator and control circuitry, as taught by Weidner, to determine a minimum assist force, the force being dependent on the situation of the user and exoskeleton, see para. [0099] lines 35-38 of Weidner).
Regarding claim 2, the modified Van Engelhoven device discloses that the spring preload assembly includes a biasing element (defined by coil spring element 180, see fig. 46 of Van Engelhoven) configured to store potential energy (see col. 11 lines 38-67 of Van Engelhoven) to rotate the upper arm assembly about a pivot (defined by first joint 151, see fig. 46 of Van Engelhoven) relative to the shoulder assembly (a line element 182 is attached to the biasing element 180 such that, as the user rotates their arm, the line element 182 will pull on the spring element 180 to allow the upper arm assembly 106/152 to rotate about the pivot 151, see figs. 4-5 and 46 and col. 5 lines 37-46 of Van Engelhoven).
Regarding claim 3, the modified Van Engelhoven device discloses that the spring element is a compression spring (see col. 11 lines 49-51 of Van Engelhoven).
Regarding claim 4, the modified Van Engelhoven device discloses that the actuator and related control circuitry shifts the biasing element relative to the upper arm assembly and the pivot (the biasing element 180 is shown to be housed within a channel of the hollow linkage 152, see fig. 46 and col. 11 lines 56-61 of Van Engelhoven; the biasing element being shiftable when acted on by the actuator and control circuitry, see fig. 8 and para. [0051] lines 1-9 of Barnes, or, in the alternative, see para. [0099] lines 23-40 of Weidner; the biasing element 180 moving toward and away from the second tensile end 177 of the upper arm assembly 106/152 and the pivot 151).
Regarding claim 5, the modified Van Engelhoven device discloses that the biasing element is shiftable within the channel defined in the linkage of the upper arm assembly (the biasing element 180 is shown to be housed within the channel of the hollow linkage 152, see fig. 46, and is shifted within said channel when acted on by the actuator, see fig. 8 of Barnes and col. 11 lines 56-61 of Van Engelhoven).
Regarding claim 6, the modified Van Engelhoven device discloses that the spring preload assembly further includes a cable (defined by line element 182, see fig. 46 of Van Engelhoven) traversing between the spring element and a coupling point (defined by first tensile end 176, see fig. 46 of Van Engelhoven; the cable 182 extends between the spring element 180 and the coupling point 176 to pivot the rigid member 152 about pivot 151, see col. 11 lines 56-61 of Van Engelhoven).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Engelhoven et al. in view of Barnes et al. or, in the alternative, in view of Weidner et al. (2019/0083350 A1) as applied to claim 1 above, and further in view of Sankai (2010/0063601 A1).
Regarding claims 9-10, the modified Van Engelhoven discloses everything as claimed including the upper arm assembly, but is silent with regard to a lower arm assembly pivotably coupled to the upper arm assembly and lower arm assembly includes a lower arm spring preload assembly in which an output is adjustable through a desired range of motion.
However, in figure 1 Sankai teaches that an upper torso augmentation system comprises an upper arm assembly 5 for a shoulder of a user and an attached lower arm assembly 6 for an elbow of the user, the upper arm assembly 5 and lower arm assembly 6 each including a separate drive units 11/22 for providing an assistive force to the user’s arm (the upper arm assembly 5 uses its drive unit 11 to allow for rotational movement of a user’s shoulder and the lower arm assembly 6 uses its drive unit 2 to allow for rotational movement of a user’s elbow, see the abstract and para. [0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Van Engelhoven’s body chassis with the addition of a lower arm assembly having a lower arm spring preload assembly, as taught by Sankai, to be able to allow the upper torso augmentation system to treat and assist the lower arm of the user.
Response to Arguments
Applicant's arguments filed 06 September have been fully considered but they are not persuasive. 
On page 6 lines 26-27, applicant argues “the structural modifier ‘spring preload assembly’ and ‘biasing element’ provide sufficient definite meanings”.
	The argument is not well taken. As noted in the previous office action, the examiner notes the use of structure of the term “spring preload assembly” and “biasing element” and further that the applicant’s disclosure recites additional structure for the limitations of the “spring preload assembly”, the “spring element” and the “lower arm spring preload assembly”, interpreted under 35 U.S.C. 112(f) as recited above. 
The use of the terms “assembly” and “element” are generic placeholders and each of the limitations, interpreted under 35 U.S.C. 112(f), recite functional language but are not modified by sufficient structures or materials to perform their claimed function. Therefore, the 35 U.S.C. 112(f) interpretation of the limitations, as recited above, is maintained.
The arguments to newly added claim limitations in amended claims 1-2, 4-6 and 10 have been addressed in the above rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TU A VO/Primary Examiner, Art Unit 3785